DETAILED ACTION
This communication is in response to the amendment/remarks filed 10 March 2021.
Claims 5 and 6 have been added. Claims 1 and 4 have been amended.
Claims 1-4 are currently pending.  
Claims 1-4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The claim objection has been remedied and is withdrawn.
The majority of rejections under 35 USC § 112(b) have been remedied and are withdrawn. One rejection remains, presented below, and Examiner has provided additional guidance on how to remedy this remaining rejection.
The claim rejections under 35 USC § 112(d) have been remedied and are withdrawn.
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that “current invention is unique in that is the only totem that initiates sales to a consumer user who is remote from the totems. The totems can facilitate sales by having an available remote consultant communicate with a remote or a proximal consumer. This distinguishes the current invention from existing totem systems that simply initiate a video chat between beauty consultants and in-store consumers.” Remarks at 11. While the invention is not found in the prior art, this does not preclude a determination that the method is directed to non-statutory subject matter. Neither the totem, nor any individual computer component, nor the combination of 
Applicant argues that “enhancements include ranking a consultant user such that the most compatible available consultant is paired with the consumer user, in addition to the incentives for the consumer to move to a position proximal to a totem with video capabilities sufficiently sensitive for meaningful evaluation of the consumer’s image.” Remarks at 11. Ranking consultants and incentives are not technical features. These features are part of the abstract idea and can be performed without the aid of a computer. Additionally, a method is claimed, not a totem with video capabilities sufficiently sensitive for meaningful evaluation of the consumer’s image. A claim directed toward such a totem, if other conditions are met, may be statutory subject matter.
Applicant argues that the “result is unexpected because there is no technological motivation is known to route communications and data among a consumer user located remotely from a store selling beauty goods and a consultant user located remote from a store selling beauty goods through an in-store totem selling beauty goods proximal thereto.” Remarks at 12. This is not the standard set forth in the current guidance. The additional elements must provide an improvement to the functioning of a computer, the judicial exception must be applied using a particular machine, there must be a transformation or reduction of a particular article to a different state or thing, or the judicial exception must be applied in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. In the current claims, the additional elements merely apply the judicial exception. One of ordinary skill would not recognize the claimed invention as pertaining to an improvement in technology. The improvement herein lies in the process, not the technology.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “sending said at least one remote response from said beauty consultant service provider via said back-end system said real time infrastructure-as-a-service provider via said DSN to said mobile device for display by said mobile application” (emphasis added). It is unclear how to interpret the Two “said” clauses back to back makes the claim indefinite. Removing one of the “said” clauses would remedy this rejection. For example, “sending said at least one remote response from said beauty consultant service provider via 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claim 1 recites the concept of receiving an offer from a consumer, confirming the consumer’s identity, and linking the consumer to a beauty consultant which provides a response to the consumer; consumer is enticed to change locations where they can communicate with the beauty consultant, the consumer can receive beauty product information, consumer can elect to make a purchase, and the purchase is carried out. This concept falls into the certain methods of organizing human activity grouping of abstract ideas. The concept involves commercial interactions, sales behaviors, business relations, and managing interactions between people.
The dependent claims merely build onto this concept by registering the consumer and providing a system whereby the consumer can pay for the beauty consultant services.
The recitation of generic computer components does not necessarily preclude a claim from reciting an abstract idea.
The claims recite an abstract idea. 
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a mobile device, a back-end system, DSN, infrastructure-as-a-service, and a “totem,” and includes no more than mere instructions to apply the exception using these generic computer components. A totem, given its broadest reasonable interpretation, could be a kiosk, a tablet, a mobile phone, etc. The mobile device, back-end system, DSN, infrastructure-as-a-service, and “totem” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of elements wherein a mobile device communicates with a back-end system via network and wherein a “totem” communicates with a back-end system via a network does not impose any meaningful limits on practicing the abstract idea. This arrangement/combination of elements is not unconventional.
Significantly, Applicant indicates that “systems described herein can also be implemented using general-purpose computers” in [000179] of the specification as filed.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688